Citation Nr: 1427264	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected varicocele.

2.  Entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine, to include as secondary to service-connected varicocele.   

3.  Entitlement to service connection for a sciatic nerve disorder, to include as secondary to service-connected varicocele.

4.  Entitlement to an increased disability rating in excess of 10 percent for service-connected varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1978 to January 1980.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2007 and March 2009 rating decisions of the Milwaukee, Wisconsin, Regional Office (RO), which denied service connection for erectile dysfunction, lumbar spine degenerative disc disease, and a sciatic nerve condition.  In the July 2007 rating decision, the RO granted an increased disability rating of 10 percent for the service-connected varicocele.

In April 2014, the Veteran presented testimony during a personal (Travel Board) hearing, in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board finds that a total disability rating for compensation purposes based on individual unemployability (TDIU) claim has not been raised by the Veteran or the record for the service-connected disability varicocele.  A TDIU claim is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In a May 2012 statement, the Veteran's representative contended that the Veteran stated that his lumbar spine disability prevents him from standing or walking for prolonged periods and has resulted in an inability to secure employment.  The May 2007 VA examination report conveys that when asked why he had not worked in the preceding two years, the Veteran blamed his "physical condition," stating, "I can't stand, right side numbness, maybe a bad back."  The Veteran has asserted that he has some physical limitations, including difficulty standing and walking for prolonged periods, which render him unemployable; however, the Veteran has attributed those physical limitations to a non-service connected lumbar spine disability and has not otherwise attributed his unemployability to the service-connected varicocele.  There is no other indication in the record that service-connected varicocele renders the Veteran unemployable.  Therefore, the Board finds that a TDIU claim has not been raised by the Veteran or the record for the service-connected disability varicocele 

The issue of entitlement to a disability rating in excess of 10 percent for varicocele is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does have erectile dysfunction, including loss of penile power or penile deformity.

2.  The Veteran sustained a low back injury during service, experienced symptoms of back pain in service that were not chronic, and did not experience continuous low back symptoms after service separation.

3.  Arthritis of the lumbar spine did not manifest, including to a compensable degree, within one year of service separation.

4.  The currently diagnosed lumbar spine degenerative disc disease with arthritis is not related to service.

5.  The Veteran does not have a currently diagnosed sciatic nerve disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for lumbar spine degenerative disc disease and arthritis have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a sciatic nerve disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely June 2007 and January 2009 notice letters sent prior to the initial denial of the claims for service connection fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The evidence of record already established in-service low back strain and current disability (degenerative disc disease and arthritis), and included competent medical nexus opinion evidence (albeit weighing against the claim) on the element of nexus to service.  At the April 2014 Board hearing, the undersigned VLJ identified the issues on appeal.  The VLJ advised the Veteran to obtain a medical opinion establishing a relationship between the current lumbar spine disability, sciatic nerve condition, and service.  The VLJ also solicited testimony from the Veteran regarding the current symptoms he experiences related to the claimed erectile dysfunction.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.  

No pertinent evidence that might have been overlooked or that might substantiate the claims on appeal was identified by the Veteran or the representative.  The VLJ held the record open for 30 days to allow the Veteran to obtain and submit medical evidence in support of his claims.  No such evidence was obtained or submitted by the Veteran.  

VA's duty to assist has also been met.  The Veteran was afforded a March 2009 VA examination to address service connection for a low back disability and a sciatic nerve condition.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report and rendered medical opinion reflect that all relevant testing was performed and findings advanced, supported by adequate rationale.   

The Board finds that a VA examination or opinion is not necessary in order to decide the claim for service connection for erectile dysfunction.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (concluding that a VA examination is necessary when the record: 
(1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with active military service).

Because the weight of lay and medical evidence demonstrates that the Veteran does not have erectile dysfunction impotence or penile deformity, but shows that the symptoms claimed are symptoms of the service-connected varicocele, there is no duty to provide a VA medical examination for erectile dysfunction because there is competent medical evidence (showing no disability of erectile dysfunction, and attributing the symptoms to the service-connected varicocele disability) to decide the claim.  

The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  Records obtained from the Social Security Administration are also of record.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis and sciatic nerve disorder (an organic disease of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and sciatic nerve disorder, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a) (West 2002).  

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction

The Veteran contends service connection for erectile dysfunction is warranted because the pain he experiences in his groin from service-connected varicocele causes painful intercourse.  

After a review of all the medical and lay evidence, including the Veteran's testimony at the April 2014 Board hearing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have erectile dysfunction, specifically including penile deformity or "loss of erectile power."  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).  The evidence shows that the symptoms described by the Veteran are symptoms associated with the service-connected varicocele disability; therefore, the same symptoms may not be separately rated (which would result if service connection were granted) for these symptoms now claimed as erectile dysfunction.  See 38 C.F.R. § 4.14.

Service treatment records do not reflect any complaints, findings, diagnoses, or treatment related to erectile dysfunction, or even the presence of related symptomatology.  A November 1978 service treatment record reveals that the Veteran complained of scrotum pain and upon examination was found to have normal male genitalia and small varicocele, which is an abnormal varicosity of the pampiniform venous plexus in the scrotum, that is, enlargement of a vein in the scrotum.  See Dorland's Illustrated Medical Dictionary 2025 (32nd ed. 2012).  The service separation examination report reflects normal clinical findings.      

The post-service treatment records demonstrate no complaints, findings, diagnoses, or treatment related to erectile dysfunction.  In an August 2006 statement, the Veteran stated that the constant pain in his testicles causes painful sex and the inability to perform as well as he wanted to.  In support of the May 2007 claim for benefits, the Veteran stated that he has constant pain in his testicles, causing him to experience pain during sex.  In a July 2007 statement, the Veteran stated that every time he has sex, he has tremendous pain in his groin area.  A November 2007 VA treatment record reflects that the Veteran presented symptoms of groin pain and genital pain and discharge, but denied any systemic symptoms.  The November 2007 VA physician advanced an impression of penile cellulitis/balanitis.  At the April 2014 Board hearing, the Veteran testified that he does not have a problem getting an erection, but that it is painful.  He further testified that it is painful to move and thus he has a problem with performing.  In short, the Veteran has not testified to erectile dysfunction, rather, he has testified to symptoms associated with the service-connected varicocele.  The Veteran does not contend and the evidence of record does not reflect that the Veteran actually has erectile dysfunction, including "loss of erectile power" or penile deformity.    

The Board further finds that if the Veteran had, in fact, erectile dysfunction, including penile deformity or "loss of erectile power," it is highly likely that he would have mentioned it during one of the many VA medical visits or the May 2007 genitourinary examination from which the clinical findings were made and noted no reports of erectile dysfunction symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  A history presented by a patient for treatment purposes is of significant probative value.  

The Veteran is competent to report any symptoms that come to him through the senses, including the pain he has complained of associated with his groin area; however, the pain he has and has reported has been associated with the service-connected varicocele, and disability compensation is being paid for such symptom.  Pain is a symptom of the service-connected varicocele, and is not itself a diagnosed disability.  

The groin pain of which the Veteran has complained, which he contends causes an erectile dysfunction, is already contemplated by and is a symptom of the service-connected varicocele, diagnosed as genitofemoral neuralgia (nerve pain).  In the July 2007 rating decision, the RO rated the varicocele on and specifically discussed the continuous pain in the testicles and lay statements relaying the Veteran's complaints of groin pain.  The RO assigned the maximum 10 percent disability rating under Diagnostic Code 7525-8630 for severe ilioinguinal nerve injury.  
38 C.F.R. §§  4.115b, 4.124a (2013).  The service-connected varicocele accounts for the symptoms of groin pain.  See 38 C.F.R. § 4.14 (2013); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (concluding that two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  

For these reasons, the Board finds that service connection for erectile dysfunction, both on a direct and secondary basis, is not warranted because, in the absence of proof of a present disability of erectile dysfunction, there can be no valid claim and the claim must be denied.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service Connection for Lumbar Spine Degenerative Disc Disease and Arthritis

The Veteran contends service connection for lumbar spine degenerative disc disease with arthritis is warranted.  He asserts that he sustained a low back injury in service when he fell backwards onto a metal bench in the back of a military vehicle, and that the current low back disability is related to the in-service injury.  The Veteran has not contended that he has continuously experienced lumbar spine arthritis symptoms since the in-service injury or shortly thereafter.

After a review of all the lay and medical evidence, the Board finds that the Veteran sustained low back strain during active service, but the symptoms of a low back disorder were not chronic in service.  A March 1979 service treatment record reveals an impression of low back strain associated with injury during physical training.  Aside from the record of March 1979 low back injury and initial treatment, service treatment records are otherwise silent for complaints, treatment, or symptoms of low back injury or disease, including arthritis.  The service separation examination report is negative for any complaints or findings indicative of lumbar spine disease, including arthritis.

Similarly, the record does not reflect, and the Veteran does not contend, that symptoms of lumbar spine arthritis were continuous after service.  Following service separation in January 1980, the Veteran did not seek treatment for the low back until September 2008, some 28 years after service separation.  The Veteran underwent a VA spine examination in March 2009.  The VA examiner noted that the Veteran reported an onset of low back pain 1.5 to 2 years prior to the March 2009 VA examination.  The absence of post-service findings, diagnosis, or treatment for approximately 28 years after service is one factor that tends to weigh against a finding of continuous lumbar spine arthritis symptoms after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

As indicated, there is no credible evidence of chronic in-service lumbar spine arthritis symptoms, or continuous post-service low back arthritis symptoms.  For these reasons, presumptive service connection under 38 C.F.R. § 3.303(b) is not warranted for the currently diagnosed lumbar spine arthritis based on either "chronic" in-service or "continuous" post-service symptoms.

The Board also finds that low back arthritis did not manifest to a compensable degree within one year of service separation.  As noted above, the first post-service evidence of lumbar spine arthritis is from 2008, almost 28 years after service separation; therefore, the one-year post-service presumption for lumbar spine arthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the evidence demonstrates that the current lumbar spine degenerative disc disease with arthritis is not related to service.  There is no medical opinion that relates the current lumbar spine degenerative disc disease with arthritis to service.  The March 2009 VA examiner diagnosed the Veteran with mild degenerative disc and arthritic disease of the lumbar spine.  Noting the absence of X-ray findings in service and complaints on the service separation examination report, the March 2009 VA examiner opined that the low back disability was not related to service, reasoning that the Veteran's in-service injury was likely low back strain.  The Board finds the March 2009 medical opinion to be adequate and reliable and affords it probative value.  Moreover, it is uncontradicted by any other competent medical opinion.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for lumbar spine degenerative disc disease with arthritis, and outweighs the Veteran's contentions regarding the current lumbar spine degenerative disc disease with arthritis being due to an in-service injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In addition to the contentions outlined above, the Veteran has contended that the current lumbar spine disability is related to the service-connected varicocele.  In a December 2009 notice of disagreement, the Veteran asserted that he has difficulty lifting and bending and experiences pain in his lower back, hips, and thighs.  

Based on a review of all the lay and medical evidence of record, the Board further finds that the Veteran's lumbar spine disability is not caused or aggravated by the service-connected varicocele disability.  In March 2009, the Veteran was afforded a VA back examination to address secondary service connection by causation and aggravation.  After a review of the claims file, the March 2009 VA examiner opined that the lumbar spine disability was not related to or aggravated by the service-connected varicocele/spermatic cord condition, reasoning that the anatomical location forecloses such a conclusion.  The Board finds the March 2009 opinion to be adequate and reliable and affords it probative value.  Moreover, it is not contradicted by any other competent medical opinion.

The Veteran has asserted that he has difficulty lifting and bending and experiences pain in his lower back, hips, and thighs.  The bare assertion that the service-connected varicocele caused or aggravated the lumbar spine disability does not qualify as competent medical evidence.  To differentiate pain attributable to degenerative spinal discs and arthritis from pain due to other disabilities or etiologies entails complex medical questions concerning internal and complex disease processes and deformities or functional impairments of the skeletal and reproductive systems.  The Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or knowledge as to all possible etiologies of degenerative disc disease or arthritis; therefore, the Veteran is not competent to provide probative evidence of the relationship between the service-connected varicocele and the current lumbar spine disabilities.  See Kahana, 24 Vet. App. at 437.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current lumbar spine disability and the service-connected varicocele.  Thus, service connection based on a secondary theory of entitlement is also not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against this theory, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Sciatic Nerve Disorder

On the July 2010 substantive appeal form, the Veteran wrote that he has sciatic nerve damage rendering him unable to stand or walk for a period of time.  At the April 2014 Board hearing, the Veteran's representative contended that the sciatic nerve damage was caused by a low back injury in service when the Veteran fell backwards onto a metal bench in the back of a military vehicle.

After a review of all the medical and lay evidence, including the Veteran's testimony at the April 2014 Board hearing, the Board finds that the weight of the evidence is against a finding of current disability of the sciatic nerve condition.    

Service treatment records do not reflect any complaints, findings, diagnoses, or treatment related to a nerve condition, or the presence of related symptomatology.  A November 1978 service treatment record reveals that the Veteran complained of scrotum pain and upon examination was found to have normal male genitalia and small varicocele.  A March 1979 service treatment record reveals an impression of low back strain associated with injury during physical training.  The service separation examination report reflects normal clinical findings.

Post-service treatment records reflect that the Veteran has complained of low back pain and constant pain in his testicles; however, medical evidence of record does not reveal a diagnosis of a sciatic nerve disability.  A September 2008 lumbar spine MRI and bone scan revealed congenital narrowing of the lumbar spinal canal, but otherwise shows no significant foraminal or spinal canal stenosis.  In a November 2008 VA treatment note, the VA physician noted that an MRI and bone scan were essentially within normal limits.  

The November 2008 VA physician also noted a normal neurological examination of the lower extremities and stated that the etiology of the Veteran's complaints are 

unclear, but unlikely to be related to pathology in low back or hips given normal imaging and exam findings.  The November 2008 VA examiner further noted that possibilities include possible muscular etiology related to disuse and inflexibility.  

A March 2009 VA spine exam report conveys normal clinical findings for a neurological condition.  The March 2009 VA examiner noted neurologic examination of the lower extremities is "completely normal."  The record contains several reports by the Veteran of low back pain.  Notwithstanding, the Board finds that the specific medical evidence of record, including clinical findings and diagnoses, outweighs the Veteran's general assertion that he has a disability of a sciatic nerve.

While lay persons are competent to report symptoms they have experienced, the Veteran does not possess the medical training and expertise necessary to render a diagnosis of a sciatic nerve condition.  Cf. Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Sciatic nerve damage is medically complex and requires specialized testing (e.g., MRI) to diagnose, and may manifest observable symptomatology that overlaps with other disorders.  Cf. Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As such, the Veteran is not competent to render a diagnosis of a sciatic nerve disability or to relate such claimed disorder to service or to the service-connected varicocele disability.  See Jandreau, 492 F. 3d at 1377.  


For these reasons, the Board finds that service connection for a sciatic nerve condition, both on a direct and secondary basis, is not warranted because, in the absence of proof of a present disability, there can be no valid claim, and the claim must be denied.  See Brammer, 3 Vet. App. 223; Rabideau, 2 Vet. App. at 143-44.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for lumbar spine degenerative disc disease with arthritis is denied.

Service connection for a sciatic nerve disorder is denied.


REMAND

Rating Varicocele 

On the July 2010 substantive appeal form, subsequent to the May 2007 VA examination, the Veteran contended that his disability has deteriorated and that a 
50 percent disability rating is warranted.

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

There is some evidence that suggests worsening in severity of the varicocele, diagnosed as genitofemoral neuralgia since the last VA examination in May 2007.  Medical evidence reveals that the Veteran later presented genitourinary symptoms unlike those previously reported by the Veteran.  A November 2007 VA treatment note reveals that the Veteran experienced problems urinating and reported prolonged dribbling to empty the bladder.  An October 2008 VA treatment note conveys that the Veteran had recent difficulty with urination and incontinence.  A November 2008 VA treatment record conveys that the Veteran complained of daytime urgency and nocturia three times per night.  

While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95.  Thus, based on some evidence suggestive of worsening of the service-connected varicocele since the last May 2007 VA examination, the Board finds that a new VA examination is necessary to assist in determining the current severity of the Veteran's service-connected varicocele.

Accordingly, the issue of entitlement to a disability rating in excess of 10 percent for varicocele is REMANDED for the following actions:

1. Associate with the record any VA treatment records pertaining to the treatment of the Veteran's varicocele or genitofemoral neuralgia, not already of record.

2.  Schedule the Veteran for a VA genitourinary examination to assist in determining the current severity of the service-connected varicocele, diagnosed as genitofemoral neuralgia.  The examiner should specifically address the Veteran's urinary dribbling, difficulty with urination, and incontinence.  

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for entitlement to a disability rating in excess of 
10 percent for varicocele under 38 C.F.R. § 4.16(b) in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


